                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 CKINIKIA L. MILLER HEIKKILA,
 an individual,

                Plaintiff,
                                                                     Case No. 3:18-cv-01964-MO
        V.
                                                      ORDER AW ARD ING ATTORNEY FEES
 ANDREW M. SAUL,                                                  PER 28 U.S.C. § 2412(d)
 Commissioner of Social Security,

                Defendant.



MOSMAN,J.,

       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28 U.S.C. §

2412, an attorney fee in the amount of $8,056.60 is awarded to Plaintiff. It is ordered that the

attorney fee will be paid to Plaintiffs attorney, dependent upon verification that Plaintiff has no

debt which qualifies for offset against the awarded fees, pursuant to the Treasury Offset Program

as discussed inAstrue v. Ratliff, 130 S.Ct. 2521 (2010).

       II

       II

       II

       II

       II




1 - ORDER AWARDING ATTORNEY FEES
         If Plaintiff has no such debt, then the check shall be made payable to Plaintiff's attorney

and mailed to Plaintiff's attorney's mailing address at:825 NE 20th Ave. , Suite 330, Portland OR

97232. If Plaintiff has such debt, then the check for any remaining funds after offset of the debt

shall be made payable to Plaintiff and mailed to Plaintiffs attorney's mailing address stated

above.

         IT IS SO ORDERED:

         DATED this (~ day of February, 2020.




2 - ORDER AWARD ING ATTORNEY FEES
